Matter of Reina C. v Yankel F. (2018 NY Slip Op 08087)





Matter of Reina C. v Yankel F.


2018 NY Slip Op 08087


Decided on November 27, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 27, 2018

Renwick, J.P., Tom, Webber, Kahn, Moulton, JJ.


7714

[*1]In re Reina C., Petitioner-Appellant,
vYankel F., Respondent-Respondent.


Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for appellant.
Andrew J. Baer, New York, for respondent.

Order, Family Court, New York County (Christopher W. Coffey, Referee), entered on or about January 18, 2018, which dismissed, with prejudice, the petition for an order of protection against respondent due to lack of subject matter jurisdiction, unanimously affirmed, without costs.
It is undisputed that petitioner and respondent are not members of the same family or household, and the Referee properly concluded that an intimate relationship did not exist under any of the other provisions of the statute (see Family Ct Act § 812[1]; Matter of Tyrone T. v Katherine M., 78 AD3d 545 [1st Dept
2010]; compare Matter of Winston v Edwards-Clarke, 127 AD3d 771 [2d Dept 2015]). Accordingly, the petition was properly dismissed for lack of subject matter jurisdiction.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 27, 2018
CLERK